Letton, J.,
dissenting.
In my judgment, when all the facts in this case are considered, it is easily distinguishable from the cases cited where damages from the negligent use of a simple tool are considered. Plaintiff, who had never used the two-wheeled truck in unloading a car, was sent to work in a place where the narrowness of the platform, the weight *538of the meat loaded onto the truck, the difference in elevation of the car floor and the platform, the obstruction caused by the edge of the apron at the car door, and the nearness of the overhanging trestle created a condition of peculiar danger not obvious to an ordinary man Avho had not been instructed as to the necessity of using the friction of the legs of the truck upon the floor of the apron as a. brake in order to prevent the impetus of the heavily loaded truck from forcing him against the trestle. The trucks weighed about 400 pounds, and the loads from 600 to 800 pounds. The testimony is clear as to the danger of taking a heavily loaded truck out of a car at that end of the platform in the ordinary manner and without bearing down or riding on the handles so as to use the legs as a brake; and it is undisputed that the only safe Avay t > unload with the truck under the conditions was to put the handles down as soon as the wheels were over the edge of the apron so as to keep the Aveight from overcoming the man’s resistance and pushing him against the trestle in front before he could turn the truck. In view of the surroundings, there was danger in doing this work unless it was done in a particular manner. This being the case, it Avas the duty of the employer to point out the danger of performing it in any other Avay, and to fail to so instruct was actionable negligence.